DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 10/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US Patent No: 10,719555 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments

	Double Patenting Rejection
	Double patenting rejection has been withdrawn based on the terminal disclaimer filed on 10/28/2021. 

	103 Rejection:
With respect to applicant’s argument that No does not teach (a) "providing a work order generated in a first tenant domain of the multi-tenant database system with access to data from a second tenant domain of the multi-tenant database system that is not generally accessible in the first tenant domain" or (b) how to "provide a work order generated in a first tenant domain of the multi-tenant database system with access to 
No teaches in paragraph [0225] that database information is accessible with security or permission level and not all the users system has the capability to access other users systems (databases).  Paragraph [0228] teaches that one system cannot access the data of another system unless it is permitted by that particular system.  Fig. 14, 15 and paragraph [0140] teaches that work order is created in one of the systems of the multi-tenant database system.  Multi-tenant database is taught in [0072, the term on-demand multi-tenant database system refers to a database in which portions of the database are rented to tenants].  Creating a work order in a system which has a database domain in paragraph [0073].  Note that once the user or system is accessing a work order/data from a database, the system is providing the work order/data that is accessible to a specific user/system who has the permission to access the database.  Therefore, the user/system does not generally have the access permission to access data from the database.  Therefore, No teaches the above cited limitation.

With respect to applicant’s argument that “the office action is nothing more than improper hindsight reconstruction”, Examiner respectfully disagrees.  No teaches creating work orders and access permissions [0225, 0228].  ARAKI also teaches creating work orders [0056, 0062] and in additions to task ARAKI also teaches status of a task completion and storing it in paragraphs [0153]. One in the ordinary skill in the art would have been motivated to make this modifications because it will give the multi-tenants databases to store task completion records to know which tasks has completion 
Kallan teaches work orders in multi-tenant database system in paragraphs (0091, 0131), fig. 1A. Kallan also teaches a database ID (0087, where the record ID can be a unique ID for accurately identifying the source (e.g., database) of the database record).  
One in the ordinary skill in the art would have been motivated to make this modifications because it will give the multi-tenants databases an identification of each database to identify which database has the required information by the database ID which will save users/systems time.
	Skopal teaches providing work orders (0009, 0011) and skilled person to complete a task (0026) and knowledge database.  One in the ordinary skill in the art would have been motivated to make this modifications because it will provide the system with an skilled person who can do the job properly and faster.  All the references teaches creating work orders and performing a task and storing the information in a database.  
MPEP § 2141.01(a)  cites that “Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.”
Therefore, combining No, ARAKI, Kallan and Skopal is not impermissible improper hindsight reconstruction.

	In the interest of compact prosecution, Examiner suggests that Applicant focus on claim amendments and arguments on other aspects.  Examiner would suggest that applicant focus on what type of information the user is authorized to access, how the user is accessing data from a database using user ID/organization ID as a filtering criterion as discussed on instant specification paragraphs [0014, 0020].  How the data is formatted such as pivot tables and virtual components to have tenant specific data as described in paragraphs [0016, 19, 0020] and how the knowledge article and other formation is download and displayed/email notification of downloaded data as described on paragraph [0055].  Examiner is available for an interview at the number below to discuss this option or other avenues at Applicant’s convenience.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over No et al. (US 2014/0108971) and in view of ARAKI et al. (US 2010/0287105) and in view of Kallan (US 2015/0227518) and in view Skopal (US 2006/0206370).

With respect to claim 1, No teaches a method in a multi-tenant database system ([0063, the term multi-tenant database system]; examiner’s note: the system includes a multi-tenant database system) for providing a work order generated in a first tenant domain ([0140, In the specific example of FIG. 14 object page 1400 is for work orders and includes fields for listing the name associated with the work order, and the users that created and modified the work order]; [0143, the information is updated on server 110 (e.g., in multi-tenant database 206], examiner’s note: the work order is generated in a tenant domains) of the multi-tenant database system with access to a data from a second domain of the multi-tenant database system that is not generally accessible in the tenant domain ([0225, database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level]; [0228]; examiner’s note: the database is not accessible to every users, the database has access control list; Once the user or system is accessing a 
generating, for a task, a work order object that is accessible via a search or a query to the database user in a first tenant domain but is not accessible via a search or a query to a database user in the second tenant domain (fig. 1, [0066, a workflow within the application may facilitate certain tasks]; examiner’s note: each workflow has a task; fig. 7, [0098, Field features can include, for example, work order]; examiner’s note: the work order is generated as shown in fig. 8, 14, [0140, In the specific example of FIG. 14 object page 1400 is for work orders and includes fields for listing the name associated with the work order, and the users that created and modified the work order]; examiner’s note: the work order is generated and paragraphs [0143, 0225] teaches access control lists to access a database, users cannot access all the information), wherein the work order object can access data objects via a search or a query in the first tenant domain but cannot access data objects in the second tenant domain via a search or a query ([0140, The fields for listing the owner and the user that last modified the work order are lookup fields, which when selected lookup possible users to enter]); examiner’s note: the work order has a lookup field which gives the users permission to look up data in the databases and not all the users can look up all the data as described in [0068, 0225]; [0228, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant 
and providing the work order object in the first tenant domain with access to task- specific information from the second tenant domain by linking the work order object to a work-type object having polymorphic lookup capability that allows the work-type object to map to and be accessible via a search or a query by multiple tenant domains including the first and second tenant domains ([0140, The fields for listing the owner and the user that last modified the work order are lookup fields, which when selected lookup possible users to enter]); examiner’s note: the work order is associated with a lookup field which is linking the work order to the work type object with is the lookup object; [0228, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared]; [0232, 0239];examiner’s note: the shared data is accessed by multiple different tenants), the linking the work order object to the work-type object comprising storing a work-type object ID (identifier) for the work-type object in a record in the work order object and storing information for the work order object in a first record in the work-type object ([0140, FIG. 14 object page 1400 is for work orders and includes fields for listing the name associated with the work order, and the users that created and modified the work order]; [0172]; [0174]; fig. 23, 24; examiner’s note: the work order name is the work order object ID and they are stored in the database and multiple tenants can access the work order object therefore, it is linked to multiple databases); 
wherein the work-type object has access to a second tenant domain data object having task-specific information that is relevant to the work order object through a linking between the second tenant domain data object and the work-type object ([0143]; [0063, 0066]; [0117]; [0228], 0232, system 4216 provides security mechanisms to keep each tenant's data separate unless the data is shared]; examiner’s note: shared data can be access from multi-tenant databases; [0181]; examiner’s note: the each work order has specific task), 
2Application No.: 15/617,258 Response to final Office Action mailed February 6, 2020and wherein the work-type object has been generated by converting the task template object into the work-type object by storing task-specific information from one or more tenant domains including the second tenant domain in the one or more task completion storage records (fig. 14; [0140], [0150], [0181]; examiner’s note: the task is created within a template and then the task is stored as a work type object), the work-type object comprising the work-type object ID, of one or more work order objects from one or more different tenant domains mapped to the work-type object ([0143]; [0063, 0066]; [0117]; [0228], 0232, system 4216 provides security mechanisms to keep each tenant's data separate unless the data is shared]; examiner’s note: shared data can be access from multi-tenant databases; [0181]; examiner’s note: the each work order has specific task), a first task completion storage record for storing a first type of task-specific information, and a second task completion storage record for storing for the second tenant domain data object (fig. 14, [0143]; examiner’s note: the save tab stores the task completion record).

However, ARAKI teaches the linking between the second tenant domain data object and the work-type object having been accomplished by an object ID for the second tenant domain data object being stored in a task completion storage record in the work-type object (fig. 9; [0149]; [0150]; [0153, The progress of the specific task is input to the "status" field. For example, "in progress," "not begun," or "complete" may be input to the "status" field as the progress of a specific task]; examiner’s note: the task completion status is stored, ID is the object ID and task storage completion status is also stored);
wherein the work-type object has been generated from a task template object that includes a plurality of task completion storage records for storing task-specific information from multiple tenant domain (fig. 9; [0149, The specific task list includes the fields of "task name," "work type," "status," "requirement," "component," "risk value," "estimated time," "phase," and "summary task]; [0152]; [0715];examiner’s note: the work type object is created from task completion storage);
wherein the task-specific information includes at least one of an estimate of the time required to perform the task (fig. 9; [0093]; examiner’s note: the estimate time to perform the task).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify No’s invention which teaches maintaining work orders to include ARAKI which teaches task completion storage.  No, ARAKI are in the same field of invention because both of them teach work orders. One would have been motivated to make this modification because it provides predictable results such as store the status of the task to know the updated status of a task.
No and ARAKI do not in combination teach the first record for recording the database ID; the skills required of personnel who can complete the task, and a knowledge article that is relevant to completion of the task.
However, Kallan teaches the first record for recording the database ID ([0087, the request including a record identification (ID) identifying the database record stored in a database associated with an on-demand database service]; examiner’s note: the recordID is the database ID because it is uniquely identifies a database).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify No’s invention which teaches maintaining work orders to include ARAKI which teaches task completion storage to include Kallan teaches database ID.  No, ARAKI, Kallan are in the same field of invention because all of them teach work orders. One would have been motivated to make this modification because it provides predictable results such as to have a database ID to identify where the record is stored to find the records faster.
the skills required of personnel who can complete the task, and a knowledge article that is relevant to completion of the task.
However, Skopal teaches the skills required of personnel who can complete the task, and a knowledge article that is relevant to completion of the task ([0030, uniform set of detailed instructions and checklists for completing a particular task as well as all non-technical information]; [0034]; [0052, This activity centers on an electronic repository of data, information, software, and instructions, referred to as the "WorkPacket" that contains all the data and instructions necessary to complete the preparation phase] examiner’s note: the work packet is the knowledge article because it contains all the information that is need for completing a task; [0035, requesting assistance from at least one support entity by any of the plurality of entities]; examiner’s note: the resource entities are the person who are skilled to perform the task).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify No’s invention which teaches maintaining work orders to include ARAKI which teaches task completion storage to include Kallan teaches database ID to include Skopal which teaches skills and knowledge article.  No, ARAKI, Kallan, Skopal are in the same field of invention because all of them teach work orders. One would have been motivated to make this modification because it provides predictable results such as to identify which person is expert in the task and which knowledge article is appropriate to the task to perform the task appropriately. 


ARAKI teaches wherein the work-type object further comprises a third task completion storage record for storing a type of task-specific information that is different from the type of task-specific information stored in the first and second task completion storage records (fig. 9; [0145]; examiner’s note: all the task completion status is stored).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify No’s invention which teaches maintaining work orders to include ARAKI which teaches task completion storage to include Kallan teaches database ID to include Skopal which teaches skills and knowledge article.  No, ARAKI, Kallan, Skopal are in the same field of invention because all of them teach work orders. One would have been motivated to make this modification because it provides predictable results such as to store tasks to find the tasks related information faster.

With respect to claim 3, No, ARAKI, Kallan and Skopal in combination teach the method of claim 2, ARAKI teaches wherein the type of task- specific information stored in one of the first, second, or third task completion storage records comprises an object ID for a task-related knowledge article (fig. 9; Skopal teaches knowledge article [0145]).

With respect to claim 4, No, Kallan and Skopal in combination teach the method of claim 3, but do not explicitly teach wherein the type of task-specific information stored in one of the first, second, or third task completion storage records comprises an estimated task duration.
However, ARAKI teaches wherein the type of task-specific information stored in one of the first, second, or third task completion storage records comprises an estimated task duration (fig. 9, [0145, 0150, 0152]; examiner’s note: the task specific information contains an estimated time to finish the task).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify No’s invention which teaches maintaining work orders to include ARAKI which teaches task completion storage to include Kallan teaches database ID to include Skopal which teaches skills and knowledge article.  No, ARAKI, Kallan, Skopal are in the same field of invention because all of them teach work orders. One would have been motivated to make this modification because it provides predictable results such as to store tasks to find the tasks related information faster.

With respect to claim 5, No, ARAKI, Kallan and Skopal in combination teach the method of claim 4, ARAKI teaches wherein the type of task-specific information stored in one of the first, second, or third task completion storage records (fig. 9; the estimated time), Skopal teaches comprises an identification of skills required for task completion ([0030, 0034, 0052]).


3Application No.: 15/617,258 Response to final Office Action mailed February 6, 2020generating a second work order object for the task ([0098, Field features can include, for example, work order, priority sequence, location, problem description, etc.]; [0140, FIG. 14 object page 1400 is for work orders and includes fields for listing the name associated with the work order, and the users that created and modified the work order]; examiner’s note: multiple work orders are generated); and 
providing the second work order object with access to the task-specific information by linking the work-type object to the second work order object (fig. 14, [0140]; [0140, The fields for listing the owner and the user that last modified the work order are lookup fields, which when selected lookup possible users to enter]); examiner’s note: the work order has a lookup field which gives the users permission to look up data in the databases and not all the users can look up all the data as described in [0068, 0225]).

With respect to claim 7, No, ARAKI, Kallan and Skopal in combination teach the method of claim 6, No teaches wherein linking the work-type object to the second work order object comprises storing the work-type object identifier (ID) in a record in the second work order object ([0140, FIG. 14 object page 1400 is for work orders and includes fields for listing the name associated with the work order, and the users that created and modified the work order]; [0172]; [0174]; fig. 23, 24; examiner’s note: the work order name is the work order object ID and they are stored in the database and multiple tenants can access the work order object therefore, it is linked to  and storing database ID information for the second work order object in the first record in the work-type object (Kallan teaches [0087] that the record ID identifies a database which is a database ID and it also teaches a task related to it).

With respect to claim 8, No, ARAKI, Kallan and Skopal in combination teach the method of claim 7, No teaches further comprising providing a listing of work order objects linked to the work-type object wherein work order objects from multiple tenant domains are included in the listing ([0140, FIG. 14 object page 1400 is for work orders and includes fields for listing the name associated with the work order, and the users that created and modified the work order]; [0172]; [0174]; fig. 23, 24; examiner’s note: the work order name is the work order object ID and they are stored in the database and multiple tenants can access the work order object therefore, it is linked to multiple databases).

With respect to claim 9, No, ARAKI, Kallan and Skopal in combination teach the method of claim 1, No teaches further comprising generating a second work order object for a task in a second tenant domain (0172]; [0174]; fig. 23, 24; examiner’s note: the work order name is the work order object ID and they are stored in the database and multiple tenants can access the work order object therefore, it is linked to multiple databases); and 
providing the second work order object with access to the task-specific information by linking the work-type object to the second work order object wherein work order objects from multiple tenant domains are included in the listing ([0172]; [0174]; fig. 23, 24; examiner’s note: the work order name is the work order object ID and they are stored in the database and multiple tenants can access the work order object therefore, it is linked to multiple databases).

With respect to claim 10, No, ARAKI, Kallan and Skopal in combination teach the method of claim 1, No teaches wherein the task template object has been generated from a platform entity by generating a platform object and defining the platform object with a record for storing the identifier (ID) of linked work orders ([0172]; [0174]; fig. 23, 24; examiner’s note: the work order name is the work order object ID and they are stored in the database and multiple tenants can access the work order object therefore, it is linked to multiple databases) and a plurality of task completion storage records (ARAKI teaches in fig. 9, [0145] that the plurality of task completion storage records are stored in the database).

With respect to claim 11, No, ARAKI, Kallan and Skopal in combination teach the method of claim 1, No teaches providing for display in a first user interface accessible via the first tenant domain a first link that is mapped to the task-specific information from the second tenant domain via the work-type object and the work order object ([0172]; [0174]; fig. 23, 24; examiner’s note: the work order name is the work order object ID and they are stored in the database and multiple tenants can access the work order object therefore, it is linked to multiple databases).

providing a copy of a knowledge article from the second tenant domain for display in response to actuation of the first link from the first user interface accessible via the first tenant domain ([0203, Create page box 3607, when selected, brings the user to a object page 1400 that includes links and/or instructions for further customization of the page being generated (the webpage associated with the page overview interface is discussed in conjunction with FIG. 14)]; examiner’s note: the links for generating another webpage is the actuation of the first link).

With respect to claim 13, No, ARAKI, Kallan and Skopal in combination teach the method of claim 11, No teaches providing for display, in response to actuation of the first link, a first listing identifying other work order objects linked to the work-type object ([0066, The application created may facilitate performing certain tasks on the multi-tenant database that the tenant may perform often]; fig. 14; examiner’s note: the displaying for the records).

	Claim 16 encompasses the same scope of limitation of claim 1, in additions of a non-transitory computer readable medium (fig. 1).  Therefore, claim 1 is rejected on the same basis of rejection of claim 1.

	Claim 17 is rejected on the same basis of rejection of claim 2.
	Claim 18 is rejected on the same basis of rejection of claim 3.

	Claim 	20 is rejected on the same basis of rejection of claim 6.
	
Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over No et al. (US 2014/0108971) and in view of ARAKI et al. (US 2010/0287105) and in view of Kallan (US 2015/0227518).

With respect to claim 14, No teaches a method of retrieving task-specific content from a second tenant domain of a multi-tenant database system using work order object generated in a second tenant domain of the multi-tenant database system ([0063, the term multi-tenant database system]; examiner’s note: the system includes a multi-tenant database system; [0225, 0228]; examiner’s note: database information is accessible with security or permission level and not all the users system has the capability to access other users systems (databases); Once the user or system is accessing a work order/data from a database, the system is providing the work order/data that is generated to a specific user/system that has access permission to access the database.  Therefore, the user/system does not generally have the access permission to access data from the database), the method comprising: 
retrieving a work order object in the first tenant domain for a task from the database system using a user interface accessible in the first tenant domain (fig. 14; 15; [0119, 0135, 0139]; examiner’s note: work orders can be retrieved using the interface as shown in the figs), wherein the work order object is accessible via a search or a query to a database user in the first tenant domain but is not accessible via a search or a query to a database user in the second tenant domain (fig. 1, [0066, a workflow within the application may facilitate certain tasks]; examiner’s note: each workflow has a task; fig. 7, [0098, Field features can include, for example, work order]; examiner’s note: the work order is generated as shown in fig. 8, 14, [0140, In the specific example of FIG. 14 object page 1400 is for work orders and includes fields for listing the name associated with the work order, and the users that created and modified the work order]; examiner’s note: the work order is generated and paragraphs [0143, 0225] teaches access control lists to access a database, users cannot access all the information), wherein the work order object can access data objects via a search or a query in the first tenant domain but cannot access data objects in a second tenant domain via a search or a query ([0225, database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level]; examiner’s note: the database is not accessible to every users, the database has access control list); 
wherein the work order object is linked to a work-type object by linking operations, the linking operations comprising storing a work-type object ID (identifier) for the work-type object in a record in the work order object ([0140, The fields for listing the owner and the user that last modified the work order are lookup fields, which when selected lookup possible users to enter]); examiner’s note: the work order is associated with a lookup field which is linking the work order to the work type object with is the lookup object; [0228, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does the work- type object having polymorphic lookup capability that allows the work-type object to map to and be accessible via a search or a query by multiple tenant domains including the first and second tenant domains ([0140, The fields for listing the owner and the user that last modified the work order are lookup fields, which when selected lookup possible users to enter]); examiner’s note: the work order is associated with a lookup field which is linking the work order to the work type object with is the lookup object; [0228, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared]; [0232, 0239];examiner’s note: the shared data is accessed by multiple different tenants), wherein the work-type object has access to a second tenant domain data object having task-specific information that is relevant to the work order object through a linking between the second tenant domain data object and the work-type object ([0143]; [0063, 0066]; [0117]; [0228], 0232, system 4216 provides security mechanisms to keep each tenant's data separate unless the data is shared]; examiner’s note: shared data can be access from multi-tenant databases; [0181]; examiner’s note: the each work order has specific task), the linking between the second tenant domain data object and the work-type object having been accomplished by for the second tenant domain data object being stored in a task completion storage record in the work-type object (fig. 14; [0140], [0150], [0181]; examiner’s note: the task is created within a template and then the task is stored as a work type object); 
wherein the work-type object comprises the work-type object ID, the first record for recording the of one or more work order objects from one or more 5Application No.: 15/617,258 Response to final Office Action mailed February 6, 2020 different tenant domains mapped to the work-type object (fig. 14, [0143]; examiner’s note: the save tab stores the task completion record), 
and from the second tenant domain data object through the linking between the second tenant domain data object and the work-type object using the user interface accessible in the first tenant domain ([0140, FIG. 14 object page 1400 is for work orders and includes fields for listing the name associated with the work order, and the users that created and modified the work order]; [0172]; [0174]; fig. 23, 24; examiner’s note: the work order name is the work order object ID and they are stored in the database and multiple tenants can access the work order object therefore, it is linked to multiple databases);
retrieving task-specific information from the second tenant domain from the work order object from (fig. 14, [0143]; examiner’s note: the save tab stores the task completion record).
No does not explicitly teach storing database ID information for the work order object in a first record in the work-type object; the work-type object generated from a task template object containing a plurality of task completion storage records for storing task-specific information from multiple tenant domains including a second tenant domain, the work- type object generated through the storing of task-specific information from multiple tenant domains including a second tenant domain in the plurality of task completion storage records; and a first task completion storage record for storing a first type of task-specific information, and a second task completion storage record for 
ARAKI teaches the work-type object generated from a task template object containing a plurality of task completion storage records for storing task-specific information from multiple tenant domains including a second tenant domain (fig. 9; [0149]; [0150]; [0153, The progress of the specific task is input to the "status" field. For example, "in progress," "not begun," or "complete" may be input to the "status" field as the progress of a specific task]; examiner’s note: the task completion status is stored, ID is the object ID and task storage completion status is also stored);
the work- type object generated through the storing of task-specific information from multiple tenant domains including a second tenant domain in the plurality of task completion storage records (fig. 9; [0149, The specific task list includes the fields of "task name," "work type," "status," "requirement," "component," "risk value," "estimated time," "phase," and "summary task]; [0152]; [0715];examiner’s note: the work type object is created from task completion storage); and 
a first task completion storage record for storing a first type of task-specific information (fig. 9, [0149]; examiner’s note: the multiple task storage database), and a second task completion storage record for storing the for the second tenant domain data object (fig. 9; [0149]; examiner’s note: the task completion status is stored in the database); and 
the first task completion storage record of the work-type object (fig. 9, [0149]; examiner’s note: the task completion status is stored).

No and ARAKI do not in combination teach the first record for recording the database ID; storing database ID information for the work order object in a first record in the work-type object.
However, Kallan teaches the first record for recording the database ID ([0087, the request including a record identification (ID) identifying the database record stored in a database associated with an on-demand database service]; examiner’s note: the recordID is the database ID because it is uniquely identifies a database); storing database ID information for the work order object in a first record in the work-type object ([0087, the request including a record identification (ID) identifying the database record stored in a database associated with an on-demand database service]; examiner’s note: the recordID is the database ID because it is uniquely identifies a database).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify No’s invention which teaches maintaining work orders to include ARAKI which teaches task completion storage to include Kallan teaches database ID.  No, ARAKI, Kallan are in the same field of invention because all of them teach work orders. One would have been motivated to make this modification 

With respect to claim 15, No, ARAKI and Kallan in combination teach the method of claim 1, No further teaches further comprising providing for display in a first user interface accessible via the first tenant domain a first link that is mapped to the task-specific information from the second tenant domain via the work-type object and the work order object ([0140, FIG. 14 object page 1400 is for work orders and includes fields for listing the name associated with the work order, and the users that created and modified the work order]; [0172]; [0174]; fig. 23, 24; examiner’s note: the work order name is the work order object ID and they are stored in the database and multiple tenants can access the work order object therefore, it is linked to multiple databases).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                                     /William B Partridge/Primary Examiner, Art Unit 2183